Appellant was convicted of playing cards at an outhouse where people commonly resort. The outhouse where the gaming was carried on was known as the "Henderson Old Hotel." Appellant objected to the testimony of several witnesses by whom it was proved that during "last winter, or between December, 1894, and April, 1895, said house being the house in which the State attempts to show *Page 75 
the gaming was done," they saw lights at different times. Several objections were urged to the admission of this evidence. This bill of exceptions, as explained by the court, shows that said lights were seen only in the room where the gaming was carried on, that the parties who frequented that room were those shown to have been engaged in the gambling, and, in addition, it may further be said that this was clearly admissible on another ground, to-wit: to prove the necessary allegation that people did commonly resort to said house. This evidence covered the time relied on by the State to prove the indictment. The evidence fully sustains the conviction, and the judgment is affirmed.
Affirmed.